ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-004721-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, in part, limited to the sentencing issue raised through defendant’s petition. The matter is summarily remanded to the Superior Court, Law Division, for resentencing in light of this Court’s holding in State v. Zuber, 227 N.J. 422, 152 A.3d 197 (2017). Certification is denied as to all remaining issues raised in defendant’s petition. Jurisdiction is not retained.